NO. 07-11-00380-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  OCTOBER 18, 2011


                        IN RE ALLEN A. NEWSOME, RELATOR



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                      ON PETITION FOR WRIT OF MANDAMUS

      Relator, Allen A. Newsome, has filed a petition for writ of mandamus requesting

this Court direct this Court, the State, or his appointed appellate attorney to provide him

a copy of the record of his conviction for aggravated sexual assault of a child so that he

can prepare an application for writ of habeas corpus under Texas Code of Criminal

Procedure article 11.07. This Court has previously affirmed appellant’s conviction for

the aggravated sexual assault of a child. See Newsome v. State, No. 07-08-0217-CR,

2009 Tex.App. LEXIS 9402, at *15 (Tex.App.—Amarillo Dec. 10, 2009, no pet.) (not

designated for publication). We deny the petition.


      Texas Rule of Appellate Procedure 52.31 identifies the requirements of a petition

for writ of mandamus filed in this Court. Newsome has failed to comply with these

      1
       Further citation of Texas Rules of Appellate Procedure will be by reference to
ARule __.@
requirements. Rule 52.3(a) requires that a petition must include a complete list of all

parties and the names and addresses of their counsel. Newsome does not include any

such list. Newsome directs his complaint regarding failure to provide copies of records

against “the Court or State or his appointed attorney.” It appears that the Court he

refers to is this Court and that his reference to his appointed attorney refers to his

appellate counsel as opposed to trial counsel. Under any circumstance, Newsome has

not provided a clear identification of all parties and the addresses of their counsel. Rule

52.3(b) requires that the petition include a table of contents with references to the pages

of the petition and an indication of the subject matter of each issue or point raised in the

petition. Newsome’s petition includes no table of contents. Rule 52.3(c) requires that a

petition include an index of authorities in which all authorities cited in the petition are

arranged alphabetically and the page(s) upon which the authorities are cited is

indicated. Newsome=s petition includes no index of authorities. Rule 52.3(d) requires a

statement of the case that includes a concise description of the nature of the underlying

proceeding. Newsome=s petition does not contain a statement of the case, and does

not include a concise description of the nature of the underlying proceeding.          Rule

52.3(e) requires the petition include a statement regarding the basis of this Court’s

jurisdiction.   Newsome’s petition does not include a jurisdictional statement.        Rule

52.3(f) requires the petition include a concise statement of all issues or points presented

for relief. Newsome’s petition includes no such statement. Rule 52.3(g) requires the

petition include a statement of facts supported by citation to competent evidence

included in the appendix or record. Newsome’s petition does not include a statement of

facts. Rule 52.3(h) requires a clear and concise argument for the contentions made,

                                             2
with appropriate citations to authorities. Newsome’s argument is not clear nor does it

identify any authority that would authorize the relief sought. Rule 52.3(i) requires the

petition include a short conclusion that clearly states the nature of the relief sought.

While not contained within a conclusion, Newsome’s petition does clearly state the

nature of the relief sought. However, as will be addressed below, Newsome is not

entitled to the relief that he seeks by this petition. Finally, Rule 52.3(k)(1)(A) requires

that the appendix to the petition include a certified or sworn copy of any order

complained of, or other document showing the matter complained of. Newsome has not

included an appendix to his petition. As each of these items is required in a petition for

writ of mandamus and Newsome has failed to comply with these requirements, we may

not grant the relief that he requests.


       Additionally, Texas Rule of Appellate Procedure 9.5 requires that, at or before

the time that a document is filed with this Court, a copy of the document must be served

on all parties to the proceeding. Newsome’s petition does not include a certificate of

service or otherwise establish that any purported parties to this proceeding were served

with Newsome’s petition.


       Finally, in the interest of judicial economy, Newsome’s petition requests that this

Court direct “the Court or State or his appointed attorney” to provide him copies of the

record from his criminal appeal so that Newsome can prepare a petition for writ of

habeas corpus. Although an indigent defendant has a constitutional right to a free

appellate record in a first appeal of right, see Britt v. North Carolina, 404 U.S. 226, 227,

92 S. Ct. 431, 30 L. Ed. 2d 400 (1971), Newsome’s first appeal of right has already

                                             3
occurred. Conversely, an indigent criminal defendant is not entitled -- either as a matter

of equal protection or due process -- to a free transcription of prior proceedings for use

in pursuing post-conviction habeas corpus relief. See United States v. MacCollom, 426
U.S. 317, 322-24, 96 S. Ct. 2086, 48 L. Ed. 2d 666, (1976). As such, Newsome is not

entitled to the relief that he seeks by this petition.


       For the foregoing reasons, we deny Newsome’s petition.




                                                         Mackey K. Hancock
                                                              Justice




                                                4